By Judge Charles E. Poston
Since the trial of this action concluded, the Court has reviewed the transcripts of the trial and the exhibits admitted into evidence. Further, the Court has considered the parties’ post-trial submissions. Finally, the Court again reviewed all of the parties’ pre-trial submissions on the legal issues presented. The Court, thus, is of the opinion that judgment should be awarded to the plaintiff against the defendants in the sum of $21,181,941.00, without interest or attorneys’ fees.
While the Court is rendering a general verdict, two of the several legal issues presented deserve further comment. Throughout the course of this action, the Commonwealth has argued that the action is barred because the plaintiff failed to give written notice of its intent to sue. By letter opinion dated February 12,2008, the Court held that actual notice was an acceptable substitute for written notice. Since the conclusion of the trial, the court has studied this issue again and reaches the same conclusion. The evidence presented at trial proves that the Commonwealth had actual notice of the plaintiffs claims, ab inito, that the parties met on several occasions to discuss the issues before the action was filed, that minutes of those meetings were kept, and that memoranda addressing the issues were exchanged between the parties. It is clear, then, that the defendants also had written notice of the plaintiffs claims. Indeed, the defendants never asserted that they had no knowledge of the plaintiffs claim. The Court concludes that every factual assumption made in its letter opinion of Februaiy 12,2008, was established by the evidence adduced at trial.
*29Finally, the Court does not award interest on the judgment because it can find no authority giving it jurisdiction to do so. Both parties agree that, if such authority existed, the awarding of interest would be discretionary. Had authority existed for awarding interest in this action, the Court would have awarded interest from November 6, 2006, the date the action was filed.